Citation Nr: 1619178	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  11-08 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 30 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to April 1997 and from November 2001 to April 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which continued a noncompensable rating for migraine headaches.

A February 2011 rating decision provided a 30 percent rating for migraine headaches, effective November 30, 2009, the date of the Veteran's claim.

The Veteran appeared and testified at a May 2015 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In September 2015, the Veteran submitted a log of his recent headaches, as discussed during his May 2015 Board hearing.  The Veteran's representative provided a waiver of RO review of this evidence on the record.

The Board notes The United States Court of Appeals for Veterans Claims (Court) decision in Rice v. Shinseki, 22 Vet. App. 447 (2009) found that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  Here, there is no indication of a claim of not being able to work.  The Veteran has indicated he lives off of his disability benefits, a stipend for being an elite athlete, and he receives some sponsorship for his ski racing.  During his hearing, he referred to his ski racing as employment.  As such, the Board will consider his six-days-a-week work as a ski racer to be full time employment, and without additional information, will not presume that this is marginal employment.  Additionally, a September 2010 VA examination indicated the Veteran worked full time for a locksmith company, as a manager.


FINDINGS OF FACT

1.  Prior to December 8, 2014, the Veteran's headaches have manifested in prostrating attacks occurring on an average of once or twice per month over the last several months.  The evidence does not support that his headaches are very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  From December 8, 2014, the evidence supports that his headaches are very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  Prior to December 8, 2014, the criteria for a disability rating in excess of 30 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).

2.  From December 8, 2014, the criteria for a disability rating of 50 percent for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between an appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that all notification and development action needed to arrive at a decision as to the claims have been accomplished.  Through December 2009 and January 2010 notice letters, the Veteran was notified of the information and evidence needed to substantiate his claims.  See Quartuccio v. Principi, 16 Vet. App. 183, 187   (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) ).  He was also informed about the general criteria for how VA assigns disability ratings and effective dates.  A remand for further notification of how to substantiate the claims is not necessary.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  All available evidence pertaining to the Veteran's claims have been obtained.  The evidence includes VA treatment records, and statements from the Veteran.  He was afforded VA examinations in January 2010 and December 2014.  The VA medical opinions are based upon review of the claims folder and clinical examination by appropriately qualified healthcare professionals.  As discussed in detail below, the Board is granting entitlement to a 30 percent rating for the entire period on appeal. 

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); See also 77 Fed. Reg. 23128-01 (April 18, 2012).

At the May 2015 hearing, the undersigned incorrectly noted, and the Veteran's representative incorrectly agreed, that the issue on appeal was actually staged ratings for migraine headaches.  Instead, the increased 30 percent rating was assigned from the date of claim, and therefore the only issue on appeal was a rating in excess of 30 percent for migraine headaches.  The Veteran provided testimony as to all treatment received for his migraines, the severity and frequency of his migraines.  The VLJ questioned the Veteran about his employment and the effect of his migraines on his employment and daily activities.  The VLJ and the Veteran's representative suggested the Veteran provide a log of his migraines and a statement from his coach, which the Veteran provided the log in September 2015.  The Veteran's representative requested a 60-day period of time to submit additional medical evidence to support the claims on appeal, and the extension was granted.  The duties imposed by Bryant were thereby met.

Accordingly, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c)  have been satisfied.

Increased Ratings

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The Veteran's headaches are noncompensably rating prior to November 30, 2009, and are rated as 30 percent disabling, thereafter.  He has continued an appeal of these staged ratings. 

Under Diagnostic Code 8100, a 10 percent evaluation is warranted for characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.  A 50 percent evaluation is the maximum available schedular evaluation for headaches.

Neither the rating criteria nor the Court has defined the term "prostrating". According to Webster's New World Dictionary of American English, Third College Edition 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

"Inadaptability" is not defined in Diagnostic Code 8100, nor can a definition be found elsewhere in Title 38 of the Code of Federal Regulations.  See Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  Further, it has been held that nothing in Diagnostic Code 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440, 446 (2004).

The Veteran's migraine headaches began in service, in 2005, following spinal fusion surgery.  A February 2006 private record noted the Veteran had been experiencing headaches since September 2005.  The headaches occurred about twice a month and would last "a couple of hours."  They are associated with nausea, photophobia, and phonophobia.  The Veteran reports that when he has a headache, he would still go to work but he required medication.  He denied any functional impairment as a result of this condition and had not lost any time from work in the past year as a result of his headaches.  Under the section describing functional limitations during a migraine attacks, the evaluator noted that the "Veteran should avoid unprotected heights, hazards, operating machinery and moving machinery."

A March 2007 VA treatment record noted the Veteran's complaint of pain over the left posterior and top of his head.  His headaches were then currently control and the Veteran was not requesting intervention.  An August 2008 emergency medicine record noted that the Veteran's headache started at 4 PM, preceded by blurred vision, which subsided.  His headache started in the occipital region and moved left temporal.  No photophobia, no nausea/vomiting.  He reported he had migraines, but this headache was worse.  

During an August 2009 VA examination for his spine, the Veteran reported he missed six days of work in the past year due to doctor's appointments with the VA.  He reported he was able to function in his usual occupation.

In January 2010, the Veteran was afforded a VA migraine evaluation.  He reported he had a "sit down job and works with operation maneuvers since 2006."  He reported missing approximately 9 days of work due to VA appointments or due to migraine headaches.  He reported that his migraines began in 2005, and he initially had two per day, and treatment with Imitrex without relief.  In 2008, the headaches came three times per week, and towards the end of 2008, they had a frequency of once a week with a duration of 3 to 4 hours, and the longest from 5 to 6 hours a day.  In the fall of 2009 he had a headache for two and a half days.  He reported that for the past few months, the migraines have been better and come once per week, lasting three to four hours.  He has light sensitivity, nausea, dizziness and noise sensitivity associated with his migraines.  During migraines he would lay down in a dark, quiet room and take Imitrex.  He stated he had not used Imitrex since he ran out in April 2009.  He reported he had not had any incapacitating headaches since 2009.  The examiner diagnosed "migraine headaches treated with Imitrex with good relief, but recurs, currently comes on once a week, with no incapacitating headaches at this time."

During a December 2014 VA examination, the Veteran reported he was diagnosed with migraines in 2005, and his last VA examination was in 2009.  He reported migraine attacks about once or twice a week, but does not recall any predisposing factor other than stress.  He has eye sensitivity during an attack.  He denied nausea or vomiting.  He injects himself with Imitrex and rests in a quiet, dark room for three to four hours until the headache resolves.  He stated he was a professional skier for a paraolympic team and that he practices in the morning and his headaches are usually between 2 and 4 PM.  He denied any emergency room admissions for his headaches.  He reported pulsating or throbbing head pain that was localized to the right side, generally.  He had sensitivity to light, and the typical head pain lasted less than one day.  The examiner noted that the Veteran had characteristic prostrating attack s of migraine, with less frequent attacks.  The examiner indicated that the Veteran did not have "very prostrating and prolonged attacks" of pain that were productive of severe economic inadaptability.  The examiner noted that the Veteran's headache condition did not impact his ability to work.  

In May 2015, the Veteran was afforded a Board hearing.  He testified that his migraines began in July 2005 following spinal fusion surgery.  In service he was given prescription pills for his migraines, but he stated he is now treated with injections.  He testified that when he first started getting migraines he would only get them once or twice a month, but now he gets them four to six times a month.  He stated that during his migraines he has to "lay down and actually relax."  The migraines would last anywhere from two to 24 hours, and after they are over he feels groggy for a couple hours, then he can return to normal activities.  He stated that since discharge his migraines have become more frequent, but have remained the same severity.  He stated he receives injections six times per month.  He stated that he could not tell exactly when his headaches were coming, but that he generally gets a tight feeling in his neck first.  The VLJ asked about the severity of the headaches the Veteran has six times a month, and the Veteran stated that they are severe enough that he has to find a quiet, dark place to lay down.  The Veteran reported that he is a "ski racer" by profession, and his job is to train six days a week.  In the winter he trains in Aspen, and he stated he was on "the hill" from the time the lift opened at 9 AM until 1 PM, and then he was "in the gym after that."  He stated that there has been "quite a few days" where he had to call off and not do the training because he couldn't get out of bed.  He stated he is unable to go to work the four to six times per month that he has his migraines.  He stated that during less severe headaches he takes Advil migraine, and he would sometimes have equilibrium problems/feel dizzy.  He stated that the coaches have expressed concern about his headaches interfering with his work, because it is not safe to ski during a headache.  But he only has to go home, and not work, during his four to six migraines per month.  The rest of the time, the Veteran "powers through" the lesser headaches.   He stated that his skiing was supported, in part, by sponsors, but that he lived off his disability compensation.  However, he considered his skiing to be his employment.   

In September 2015, the Veteran provided VA with a "headache log."  The log noted that the Veteran had five headaches in May and three headaches in June.  Two of the headaches were a 6 out of 10 on the pain scale and were treated with Advil migraine, as described by the Veteran as the headaches he is able to work through.  The other headaches were an 8, 9, and on one occasion 10 out of 10 on the pain scale and required Imitrex injection.  The level 10 headache required two Imitrex injections and lasted almost 10 hours.  Of the higher level headaches, four lasted four and a half hours and one lasted six and a half hours.  The Veteran lost six days to migraines in a two month period, or four days in May and two days in June.  Although the long was not submitted (electronically) until September, the only months that were recorded were May and June.  The Board is not sure if this was all the Veteran recorded, or if he did not have migraines in July and August.

Here, the Board must determine from the Veteran's testimony and from the VA examiner's reports, whether the Veteran's prostrating attacks are "very frequent," and whether they result in severe economic inadaptability.  The Veteran's migraines are completely prostrating, in that they require rest in a dark, quiet room (according to all accounts).  

During his 2010 VA examination, the Veteran reported that his headaches lasted three to four hours and occurred once or twice a month; however, by his 2014 examination, the headaches had increased in frequency to up to four to six times per month, and in length of headache, stating they could last from two to 24 hours.  Additionally, during his testimony, the Veteran reported that over time his headaches had increased, not in severity, but in frequency.  He also testified that this resulted in his missing skiing sessions four to six times per month.  The Board finds that prior to December 8, 2014, the Veteran's descriptions of migraines once or twice a month lasting three to four hours was not "very frequent."  The rating criteria for a 30 percent rating is to have prostrating headaches "on average" once a month.  

The Veteran's description of his headaches prior to December 8, 2014, more nearly approximates the criteria for a 30 percent rating.  From December 8, 2014, the Board will resolve reasonable doubt in the Veteran's favor, and finds that his headaches were "very frequent" and productive of severe economic inadaptability.  They were very frequent in that they occurred four to six times per month, and during his headache log he recorded five headaches in May (four requiring Imitrex injection) and three headaches in June (two requiring Imitrex injections).  The Board further notes that the Veteran's profession is rather unusual.  He is a professional ski racer, and although he has indicated this profession does not pay a salary such that he "lives off" his disability, but he does participate in training for this profession six days per week, and it involves a government stipend and sponsorship.  Certainly, migraine headaches are more likely to impact a profession which requires significant physical exertion.  As such, from December 8, 2014, the Board finds that entitlement to a 50 percent rating is warranted.  

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the record reflects that the manifestations of the Veteran's headaches addressed above are specifically contemplated by the schedular criteria.  For instance, the Veteran has reported that his headaches require, essentially, bedrest four to six times per month, and therefore he must miss practice on those occasions.  The ratings assigned contemplate these impairments, and provides for an increased rating for additional symptoms and frequency for the period prior to December 2014.   The Veteran is currently in receipt of the highest rating for headaches from December 2014.  The highest rating includes contemplation of the impact of the headaches on economic adaptability, and case law has noted that there is a difference between employability and economic inadaptability.  Here, the Board has taken into consideration the Veteran's unusually physical profession in determining that he suffers, or rather would suffer if his profession were salaried, economic inadaptability by missing four to six coaching and training sessions per month.  Essentially, the Veteran's migraines symptoms and disability level are contemplated by the rating criteria, and the Veteran's profession provided additional implications for the headaches.  The impact of the Veteran's headaches on his current profession which requires six days a week of heavy physical training is different from marked interference with employment in general.  During the 2010 examination it was noted the Veteran was able to work in a sedentary job with limited days missed (9) throughout the year.  The Veteran has not been hospitalized for his headaches, but in 2008 he did seek emergency treatment.   For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

Prior to December 8, 2014, a rating in excess of 30 percent for migraine headaches is denied.

From December 8, 2014, a rating of 50 percent for migraine headaches is granted.



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


